PER CURIAM
Following an alcohol-related automobile accident, plaintiff sued defendant for damages stemming from injuries to his left leg. The trial court found that plaintiff had sustained economic damages of $1,344,000 and noneconomic damages of $750,000. The court limited plaintiffs noneconomic damages to $500,000 pursuant to ORS 18.560(1), which provides, in part:
“Except for claims subject to ORS 30.260 to 30.300 and ORS chapter 656, in any civil action seeking damages arising out of bodily injury * * * the amount awarded for noneconomic damages shall not exceed $500,000.”
We subsequently declared that statutory damage cap unconstitutional as applied to common-law rights of action of the sort at issue in this case. Lakin v. Senco Products, Inc., 144 Or App 52, 79, 925 P2d 107 (1996), rev allowed 325 Or 438 (1997); Tenold v. Weyerhaeuser Co., 127 Or App 511, 524-25, 873 P2d 413, rev dismissed 321 Or 561 (1995). Accordingly, the court erred in reducing the amount of plaintiff s noneconomic damages from $750,000 to $500,000.
Reversed and remanded for entry of modified judgment in the amount of $750,000 on plaintiffs noneconomic damages; otherwise affirmed.